t c summary opinion united_states tax_court juliet hess petitioner v commissioner of internal revenue respondent docket no 14444-06s filed date juliet hess pro_se frederic j fernandez for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection case respondent determined that he was entitled to proceed with collection of an assessed tax_liability and petitioner by filing a petition with this court contested that determination petitioner’s only allegation of error questioned the merits of the underlying tax_liability respondent relying on sec_6330 moved for summary_judgment on the ground that petitioner is precluded from contesting the merits of the underlying tax_liability because she received a notice_of_deficiency and failed to contest respondent’s determination background petitioner filed a federal_income_tax return with an address in wisconsin reported as her address respondent sent by certified mail a statutory_notice_of_deficiency to petitioner at the above address determining an income_tax deficiency for petitioner failed to petition this court within the prescribed time and respondent assessed the income_tax deficiency respondent sent petitioner a form letter final notice- -notice of intent to levy and notice of your right to a hearing dated date on date respondent received petitioner’s form request for a collection_due_process_hearing after additional correspondence petitioner and the unless otherwise indicated all section references are to the internal_revenue_code in effect for the period under consideration and rule references are to the tax court’s rules_of_practice and procedure unless otherwise indicated appeals officer engaged in a discussion wherein petitioner sought to contest the underlying tax_liability the appeals officer advised petitioner that she was not entitled to contest the underlying tax_liability because she had received a notice_of_deficiency for subsequently petitioner was provided with a letter explaining her collection alternatives and she thereafter submitted an offer-in-compromise raising doubt as to the underlying tax_liability respondent mailed petitioner a notice_of_determination concerning collection action under sec_6330 dated date advising that he intended to proceed with collection because petitioner was not entitled to contest the underlying tax_liability in the context of a collection_due_process proceeding under sec_6320 or sec_6330 discussion the only question we consider in the context of this collection case is whether petitioner is entitled to challenge the underlying tax_liability respondent moved for summary_judgment contending that as a matter of law petitioner is not entitled to challenge the underlying tax_liability petitioner has challenged only the merits of the underlying tax we note that respondent used the address shown on petitioner’ sec_2002 return on all correspondence and notices sent to petitioner liability although she raised one collection alternative an offer-in-compromise it was with respect to doubt as to liability ie questioning the underlying tax_liability and not doubt as to collectibility summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to a legal issue if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b 119_tc_252 98_tc_518 affd 17_f3d_965 7th cir there is no disagreement as to any material fact and therefore this matter is ripe for summary_judgment sec_6330 prescribes the issues that may be raised by a taxpayer before the appeals_office including spousal defenses to collection challenges to the appropriateness of the commissioner’s intended collection action and offers of alternative means of collection sec_6330 provides that the appeals hearing is not a forum for a taxpayer to contest the existence or amount of the underlying tax unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability respondent has adduced sufficient documentation showing that the notice_of_deficiency for petitioner’ sec_2002 tax_year was mailed by certified mail to her correct address petitioner has not argued or shown that she did not receive or was unaware of the notice_of_deficiency under the circumstances petitioner is statutorily precluded from challenging the merits of her tax_liability in the context of this collection proceeding respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered the court inquired about whether respondent and petitioner were precluded from considering an offer_in_compromise or some other remedial approach to resolve petitioner’s underlying tax_liability outside of the sec_6320 and sec_6330 collection proceeding the court was advised that no such prohibition existed and that the parties were attempting to resolve this matter
